 UNITED CABLE TELEVISION CORP.United Cable Television Corporation of ConnecticutandLocal 1109,CommunicationsWorkers ofAmerica,AFL-CIO. Case 39-CA-3568August 21, 1989DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn December 14, 1988, Administrative LawJudge Joel P. Biblowitz issued the attached deci-sion.The General Counsel filed exceptions and asupporting brief. The Respondent filed cross-excep-tions and a brief in support; it also filed a brief inopposition to the General Counsel's exceptions.The General Counsel and the Charging Party filedbriefs in opposition to the Respondent's cross-ex-ceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(a)(5) and (1) of the Act by failing and re-fusing to bargain with the Union concerning the in-stitution of a policy of testing all job applicants fordrug and alcohol use. He found that drugtesting isa mandatory subject for collective bargaining, evenwhen applied solely to job applicants, that thecharge was timely filed under Section 10(b) of theAct, and that the Union had not waived its right tonegotiate about drug testing. The Respondent hasexcepted to each of those findings.We agree with the Respondent that the judgeerred in finding drug testing of job applicants to beamandatorybargainingsubject,based on ourrecent holding inStarTribune,295NLRB 543(1989).1There the Board determined that preem-ployment drug and alcohol testing of applicants foremployment is not a mandatory subject of bargain-ing becauseapplicants are not "employees" withinthe meaningof the Act's collective-bargaining obli-gations,and the testing does not "vitally affect"2the terms and conditions of employment and theworking environment of bargaining unit employees.The Board concluded that the employer inStarTribunehad not violated the Act by refusing to'No exceptionsweretaken to the judge's finding that,because the in-clusion of"rehires" in the drug and alcohol testing policyhad been dis-continued,itwas unnecessary to decide whether that aspectof the policyconstituted a violationof the Act.' SeeStar Tribune,at 547163bargain with the union over drug and alcohol test-ing of job applicants. Nothing in the record indi-cates a different result is required here. We there-fore find that the Respondent's implementation of apreemployment drug and alcohol testing programwithout prior notice to and bargaining with the°Union was not a violation of the Act. Accordingly,we shall dismiss the complaint.3ORDERThe complaintis dismissed.' Because of our disposition of the case,we do not reach the 10(b) orwaiver issuesThomas W. Meiklejohn,Esq.andRitaC. Lisko,Esq.,forthe General Counsel.Gary S.Starr,Esq. (Siegel,O'Connor,Schiff,Zangari &Kainen),for the Respondent.Kent Y. Hirozawa,Esq. (Gladstein,Reif &Meginniss),forthe Charging Party.DECISIONSTATEMENT OF THE CASEJOEL P. BIBLOwITz, Administrative Law Judge. Thiscasewas heard by me on June 27, 1988, in Hartford,Connecticut. The complaint and notice of hearing herein,whichissuedon October 29, 1987,1 and was based on anunfair labor practice charge filed on July 20 by Local1109,Communications Workers of America, AFL-CIO(Union), alleges that United Cable Television Corpora-tionofConnecticut (Respondent), violated Section8(a)(1) and(5) of the Act, by unilaterallyimplementing adrug testing program, on or about May 29, for job appli-cants seekingnew employment with Respondent, and forindividuals seeking to be reinstated in their employmentstatus,without previouslybargainingwith the Union, thecollective-bargainingrepresentative of these employees.On theentirerecord,Imakethe followingFINDINGS OF FACT1. JURISDICTION AND LABOR ORGANIZATION STATUSThere being no dispute, I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act and the Union is alabor organization within the meaning of Section 2(5) ofthe Act.11.FACTS AND ANALYSISSince about 1985, the Union has been the collective-bargainingrepresentative of the following employees ofRespondent, admittedly constituting an appropriate unit:All full-time and regular part-time installers, servicetechnicians, line technicians, construction foremen,'Unless indicated otherwise,alldatesreferred to herein are for theyear 1987.296 NLRB No. 21 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDconstruction helpers, signal leakage auditors, andconverterrepair techniciansemployed byRespond-ent in the Stateof Connecticut,excluding audit em-ployees, officeclerical employees,guards and super-visors asdefined in the Act.The most recent collective-bargaining agreement be-tween the parties is effective for the period January 1,1986, through December 31, 1988. Two relevant provi-sions in that agreement are the management rights clauseand an exception to the grievance procedure that appliesto probationary employees.Article II states:The Employerhas and will retain the sole and ex-clusive right and prerogative to manage all aspectsof its business and direct its work force, includingbut not limited to the right to select, hire and assignemployees;toprescribe and enforce reasonablerules for the maintenance of discipline and the per-formance of work in accordance with the require-ments of the Employer; to suspend, demote, dis-charge or otherwise discipline employees for justcause;to promote,transfer or lay off employees; todetermine shift schedules and hours of work withinthe bounds of this Agreement; to establish the meth-ods, procedures and means of conducting the work;and to assign all work to employees or others.Section 6of article VII states:There shall be a sixty (60) day trial period for allnew employees. During thisperiod, theUnionwaives itright to grieveand arbitrate any disputesinvolving terminationof employment. This periodmay be extendedfor an additionalthirty (30) daysby mutualagreementof the Employer and Union.The agreementmakes no mentionof alcohol or drugtesting.About November18,1985,Respondent began tonotify eachapplicantfor employmentthat apreemploy-ment physical examination,which mayinclude testingfor thepresence of drugs andalcohol,mightbe requiredfor certain positions.Subsequentto that time,all applica-tions foremployment statedat the bottom of the firstpage:"The company,for certain positions,may require aphysical examinationwhich mayinclude testing for thepresenceof drugs and alcohol. Any offer of employmentmay be contingent upon passing such a physical examina-tion."Respondent requires all applicants for employmentto sign a consentform for thetesting. "Refusal to signthe `Consent Form'will result in incomplete,pre-em-ploymentconditionsand, therefore, the applicant will beineligiblefor hire with the Company."The testimony of AlanWiersema,Respondent's vicepresidentof operations,establishesthat on September 8,1986, Respondent establishedthe policy of testing all jobapplicantsthrougha urinalysis.That summer, he had dis-cussionswith Respondent's corporateoffice on the sub-ject.Previously, by memo tohis superiors(with copiesto department heads)dated July 17, 1986,Wiersemawrote:In regards to the attached letter, I plan on takingan aggressive approach on drug testing when hiringand also with present employees.In my opinion, ina service business such as ours where a largenumber of employees are dealing with our custom-ers face to face, we have an obligation not only toour business but more importantly to our subscrib-ers and the public to insure against drug and alco-hol abuse.We willbe drafting and implementing policies inthe very near future.Wiersema testified that although the memo refers to"when hiring and also with present employees,"becauseitwas a "delicate issue to deal with,"after discussionswith their attorneys, and others, Respondent decided notto implement the drug testing for present employees. Al-though the procedure was changed effective January 1,1988, inorder to comply with a 1987 statute of the Stateof Connecticut,and to eliminate"rehires" from the test-ing,Respondent continues to require all job applicants tosubmit to a physical examination,which includes a uri-nalysis screening for drugs and alcohol.Respondentnever notified the Union of this policy and the evidenceestablishes that the subject of drug and alcohol testingwas never raised during the prior negotiating sessions be-tween the parties.The Union alleges that it did not learn of the drugtesting policy until an arbitration between the parties onor about May 29; this concerned the termination of GaryOverby. Attending were the grievant, Tony Califra; ex-ecutive vice president of the Union,Ron Nelson, former-ly a shop steward(at the time of the hearing herein, hewas a supervisor for Respondent);LarryGrant (also asteward); and Dan Livingston, attorney for the Union.For Respondent,Wiersema and Tom Rouse,its attorneyattended.After about 1 hour oftestimony,there was abreak;when Livingston returned to the room, he in-formed Califrathat a settlement was possibleand Overbycould be reemployed if he took a drug test. Califra thenapproachedWiersema and asked him why a drug testwas part of the proposed settlement and Wiersema toldhim that all new employees and rehires have to be drugtested.Califra then asked him:"When did we talk aboutthis? I never heard about this.When were you going toinform me about this?"Wiersema did not answer andCalifra told him that he would soon send him a letter onthe subject.2 By letter dated June 12, Califra wrote toWiersema:At the GaryOverby arbitration case on Friday,May 29,1987, a general discussion of drug testingtook place between the Union and the Company.At that time,Local 1109was first informed thatUnited CableTV Corp.,as a condition of employ-ment,required new employees to be tested for2About a month later the parties finalized a settlement of this arbitra-tionThe settlement provided,inter alia, that Overby would be rehiredand would submit to a drug test, but that it was "purely for purposes ofresolving the[grievance]"and the Union was not waiving any rights byagreeing to it UNITED CABLE TELEVISION CORP.165drugs as part of their physical.Use of such testingof applicants is an unfair labor practice when such arule is imposedwithoutnotice to and bargainingwith the Union.If this policy is not rescinded in two weeks, wewill be forced to take out charges against UnitedCable TV Corp. of CT with the National LaborRelations Board.Awaiting your immediate reply, I am ... .Califra,who is the chief negotiator for the Union, tes-tified that prior to this Overby arbitration, he had neverheardof,orbeen notified about, drug testing by Re-spondent, and the subject never arose during negotia-tions.He testified further that from September throughDecember 1986 he went to Respondent's facility once ortwice and met with Wiersema and Grant and a memberof the Union'sbargainingcommittee(notNelson).During the first half of 1987, he had one or two unionmeetings with Respondent's employees and may havehad a steward with him when he met with Wiersemaduring the period.The stewards and union membershave Califra's home telephone number and during theperiod from September 1986 through May 1987 he re-ceived telephone calls from stewards and members, butnone were in regard to the hiring process or the tests at-tendant thereto.As stated,supra, Nelson was a line technician for Re-spondentuntilApril4, 1988;at that time he became linemaintenance supervisor.He was a steward for the Unionfor about 18 months, ending on about January 1. Nelsontestified that sometime during the fall of 1986 he heardthat Respondent was drug testing job applicants;howev-er, he does not know who told him about it or where hewas at the time, although it was probably on Respond-ent's premises during working hours.Additionally, henever discussed drug testing with any employee, withany other shop steward or with Califra. While he was asteward, he spoke to Califra sometimes several times aweek or sometimes not for a month or two, but neverabout drug testing, even though Califra had instructedhim that as a steward he should contact Califra if he hadany questions about what was occurring at Respondent.At the Overby arbitration (which he attendedas a sub-poenaed witness)Califra told him that Overby wouldhave to be drug tested as part of a proposed settlement.He testified that he does not recall whether Califra askedhim if he knew anything about drug testing.To counter this testimony,General Counsel producedtwo rebuttal witnesses-Grant and Califra.Grant testi-fied that at the Overby arbitration he was sitting withNelson in a room adjacent to the arbitration. At onepoint,Califra come into the room and told them thattherewas a possible settlement that would involveOverby being drug tested.Grant had not previouslyheard of drug testing by Respondent and Califra askedthem if they knew anything about drug testing and theysaidthat they did not. After Califra walked out, Grantasked Nelson if he knew anything about drug testing andhe said that he did not. Grant testified that prior to thatday, he heard no rumors or jokes about drug testing byRespondent.Califra testified that during the Overby arbi-tration he asked Nelson if he was ever notified by Wier-sema about drug testing, and he said that he was nevertold ofdrug testing.Martin Eichelman,who has been employed by Re-spondent as a line tech supervisor since about January,and was operations manager for Respondent prior tothat, testified that during the transition period betweenthose two jobs "there was a general joke going aroundthat individuals would sell each other's urine to pass thetest."This joke was spoken of for about a week amongthe technicians (although he could not be more specific);Nelson was the steward for the technicians at the time.CarltonSmall washired byRespondent on June 15 asan installer.He testified that after he saw the advertise-ment in the newspaper, he filled out an employment ap-plication for Respondent.A few dayslater, he was inter-viewed,was asked some questions about his backgroundand was told that he would have to take a written test,which he took about a week later.Additional tests thathe took involved carrying a ladder(agility),carrying awheel of insulation wire(strength),and driving Respond-ent's vehicle(driving).At the conclusion of these tests,he was told that he would have to take a physical andthat being hired was contingent on passing the physical.He passed it and was hired.He testified that when hefilledout the application,he did not read anything thatsaid that he would have to take a physical examinationwhich included a test for the presence of drugs or alco-hol (although,as stated,supra, it is included on the firstpage of the application) nor did anyone inform him thata prerequisite to being hired was to pass a physical exam-ination that included a drug and alcohol test. On June 1,Small signed an Authorization For Use or Disclosure ofMedical Information,which referred to being tested fordrug and alcohol and had a urine test along with the restof his physical exam.When he was asked for the urinesample,he asked the doctor what it was for;the doctortold him that the purpose was "to see if I was involvedwith drugs."Afterbeginning his employment with Re-spondent,he never discussed this urine test with anyfellow employees.The first time he discussed it was inpreparation for the instant hearing.Arthur Jones, who was hired by Respondentas an in-staller on January 26, testified in a similar manner. Afterseeing an advertisement in the newspaper he completedan application for employment.He was interviewed andgiven a mathematical test, a driving test,and was askedto carry a ladder.Afterpassing these tests, he was toldthat he would have to take a physical examination. Atthe physical examination,he was asked to, and signedthe disclosure form("I understand that a preemploymentmedical examination which may include a drug and/oralcohol tests are part of United Cable Television employ-ment policy"),but was not told what the forms were for.He gave a urine sample at the physical.He did not dis-cuss the drug test with any fellow employees until short-ly before thehearing herein.William Johnson,who has been an installation supervi-sor for Respondent since about January, and was installa-tion manager prior to that,testified that both these posi-tions have responsibilities for hiring.Beginning in late 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1986,when he has interviewed job applicants, he in-formed them of the interview process, certain tests(math,driving and agility)to be taken,and that the ap-plicant must producea copy ofa driver's license and di-ploma.He also informed every applicant that they musttake a physical examination"and I do specifically tellthem that it's drug and alcohol related."He testified fur-ther that in late 1986, he also told Robert Sousa, a bar-gaining unit employee, who was referring somebody foremployment,of these preemployment tests.Sousa didnot respond.Grant testified that prior to the Overby arbitration, hewas never informed by any new employee that they hadtaken a physical examination;in fact, prior to that timehe was not aware that the Respondent gave physical ex-aminations to applicants for employment.The evidence establishes that in or about September1986 Respondent instituteda policy oftesting all appli-cants for employment for drug or alcohol use throughurinalysis,and that this testing procedure was institutedwithout notice to, or bargaining with, the Union. Whileadmitting this much,Respondent defends on a number ofgrounds:(a)Drug testing is not a mandatory subject of bargain-ing.(b)Drug testing is a legitimate management preroga-tive.(c) TheUnion has waived any right it has to negotiateoverhiring issues.(d) The applicants who are tested are not employeesand therefore are not protected by the Act.(e)Drug testing of applicants does not affect employ-ees.(f)The filing of the charge is barred by Section 10(b)of the Act.The initial question is whether drug and alcohol test-ing is a mandatory subject of bargaining;whether it is re-moved from this category because it involved job appli-cants rather than employees,will be discussed,infra. InNLRB v. Borg-Warner Corp.,356 U.S. 342, 350 (1958),the Court defined mandatory subjects of bargaining: "Itregulates the relations between the employer and the em-ployees." InAlliedChemicalWorkers Local 1 v. Pitts-burgh Plate GlassCo., 404 U.S. 157 (1971), the Courtstated thatmandatory subjects of bargaining include..only issues that settle an aspect of the relationship be-tween the employer and employees."See alsoFirstNa-tionalMaintenanceCorp. v.NLRB,452 U.S. 666(1981).InMedicenter,Mid-South Hospital,221NLRB 670, 677(1975), involving the introduction of polygraph tests foritsemployees,Administrative Law Judge Bernard Riesstated:"the introduction of new employment-relatedrules and requirements,disobedience to which may resultin forfeiture of employment,are bargainable'conditions'of employment within the pale of Section 8(d)." InLock-heed Shipbuilding Co.,273 NLRB 171 (1984), the Boardfound that the implementation of a pulmonary functionand audiometric medical screening program for new em-ployees, without first bargaining with the union,violatedSection 8(a)(5) of the Act. InTimber Products Co.,285NLRB 1114(1987), an issue was the company's imple-mentation of mandatory drug and alcohol testing for cer-tain classifications of new employees,aswell as existingemployees suspected by the company to be under the in-fluence of alcohol or other drugs.In finding that theCompany violated Section 8(a)(5) of the Act by unilater-ally implementing this program,AdministrativeLawJudge Jay Pollack stated(supra at 1117):It should be obvious that unit employees havevital concerns about drugs in the workplace and themeansby whichthe employer will use for screeningout drug users.Based on theLockheedcases, itwould appear that drug testing or screening of ap-plicantswould be a mandatory subject of bargain-ing. The issues for bargaining are not simply wheth-er testing should take place but include significantissues of privacy and confidentiality.InLeRoy Machine Co.,147NLRB 1431 (1964), theemployerunilaterally institutedphysicalexaminations foremployees with poor absentee records, subject to disci-plinary action for employees who refuse such examina-tions.While agreeing with the then trial examiner thatsuch examinations were a mandatory subject of bargain-ing, the Board dismissed this allegation because the con-tract'smanagement rights clause provided inter alia:"The Companyretainsthe sole right to . . . hire, layoff,assign, transfer,promote anddeterminethe qualificationsof employees."(Emphasis added.)The management-rightsclause in the agreement between Respondent and theUnion is not similarly strong enough to overcome thefact that drug and alcohol testing is a mandatory subjectof bargaining. It provides that Respondent shall have theright to select,hire, and assign employees.I thereforefind that urinalysis testing for drug or alcohol substancesis a mandatory subject of bargaining.Respondent next alleges that it had no obligation tobargain with the Union about the subject because it in-volved job applicants-prospective employees-ratherthan existing employees. In this regard,bothcounsel forGeneral Counseland counselfor Charging Party citeAs-sociatedContractors of America of Houston,143NLRB409 (1963).Counsel for Respondent alleges that this caseand others relied on are inapplicable because they in-volvehiring halls. I disagree.The Board inAGC,supra,stated (at 412 fn. 9): "The concept of 'hire' though notspecifically set out with 8(d), is clearly a 'term or condi-tion of employment,'and makes bargaining mandatorywith respect to the hiring of prospective employees."The Board (citingBorg-Warner)stated: "Certainly, thematter of what standards are to be applied in determin-ing priorities for employment must of necessity regulaterelations between the employer and the employees." No-where does the Board limit this holding to hiring halls;in fact, the language it used cannot correctly be con-strued that way. Two additional Board cases, though notrighton point, contain language supporting GeneralCounsel's position. InTannerMotor Livery, Ltd.,148NLRB 1402 (1964), the Board found that employees'concerted activities to protest what they consider to beunfair hiring policies and practices,are protected underSection 7 of the Act, stating(at 1404):"an employer'shiring policies and practices are of vital concern to em- UNITED CABLE TELEVISION CORP.167ployees inasmuch as such policies and practices inherent-ly affect terms and conditions of employment."See alsoWhiteFarm Equipment Co.,242NLRB 1373(1979),where the Board found an 8(a)(5)violationwhere theemployer refused to comply with the union's request,inter alia,for the number of males, females, whites,blacks and other minority job applicants for a specifiedperiod and the number from each group who were actu-ally hired.In addition to citing the above quoted lan-guage fromTanner,supra, the Board stated:"we havelikewise held such data to be presumptively relevant, in-asmuch as it is 'integral to the Union's fulfillment of itsfunctions as statutory bargaining representative of unitemployees."'In theEast DaytonTool Co.,239 NLRB141 (1978),the Board reached a similar finding, alsoquoting from the same language ofTanner,supra. Ithereforefindthat drug and alcohol testing is a mandato-ry subject of bargaining,even when applied solely to jobapplicants.Respondent next defends that the complaint should bedismissed under Section 10(b) of the Act. The evidenceestablishes that Respondent commenced the drug and al-cohol testing in September 1986 and that applicants whorefused to submit to such a physical were not consideredfor employment.As theunfair labor practice chargeherein was filed on July 20, Respondent alleges that thecomplaint must be dismissed because it is time-barred bySection 10(b).General Counsel alleges that as Califra didnot learn of the drug testing until May 29 at the Overbyarbitrationhearing,the statute of limitations did notbegin to run until that day, and,therefore,the chargewas timely filed.The law under Section 10(b) is that notice, whetheractual or constructive, must be clear and unequivocaland that Section 10(b) is a defense with the burden onRespondent to establish notice.L.C.Cassidy & Sons,Inc.,185NLRB 920 (1970);Alabaster Lime Co.,194NLRB 1116 (1972);Service Employees Local3036(LindenMaintenance),280 NLRB 995 (1986).InACF Industries,234 NLRB 1063 (1978), the Board stated:"For where, ashere, the rights of parties to use our processes are atstake,we have long applied a more stringent test for de-termining when a party has notice of a possible infringe-ment of its rights."And inWisconsinRiver Valley DistrictCouncil v.NLRB,532 F.2d 47 (7th Cir. 1976), the courtstated:"The Act's statute of limitations does not begin torun until the aggrieved party knew or should haveknown that his statutory rights were violated."Respond-ent has produced no evidence that the Union knew ofthe drug testing at any time prior to May 29. The issue,therefore,iswhether Respondent has established that theUnion"should have known"of it prior to January 20.To establish that the Union knew or should have knownof the drug testing by, at least, the end of 1986, Respond-ent presented Nelson who testified that, while a shopsteward,he heard about the drug testing. Eichelman,who testified to the joke among the employees aboutselling urine,Johnson,who testified that he told all ap-plicants(and Sousa) that drug and alcohol testing waspart of a physical examination required before beinghired by Respondent,and the testimony of Jones andSmall that they were so tested prior to being hired. Ifind the testimony of Nelson so indefinite as to not be be-lieved.He testified only that sometime during the fall of1986, he heard that Respondent was drug testing job ap-plicants; he does not know who told him about it or thecircumstances surrounding it. He never subsequently dis-cussed this with anyone,including Califra,even thoughCalifra had previously instructed him to contact him ifanything unusual occurred.Although he had contactwith Califra on a number of occasions between the fallof 1986 and May, he never told Califra about the drugtesting.I also credit the testimony of Grant and Califrathat at the Overby arbitration,Nelson told them that hehad not previously heard of Respondent drug testing jobapplicants.Recognizingthe difficultpositionNelson isin-formerly a union steward and now a supervisor-butprincipally the vague nature of his testimony,Ido notcredit him. I likewise find Eichelman's testimony aboutthe joke at Respondent's facility clearly inadequate to es-tablish notice.The notice required must be "clear andunequivocal";testimony about a joke allegedly goingaround the facility hardly reaches that level. Finally,Johnson's testimony that he informed all applicants (andSousa, a bargaining unit employee),that the physical ex-amination included a drug and alcohol test,aswell asSmall and Jones'testimony that they took such tests, alsoc.-as not establish that the Union had (or should havehad) notice of such tests prior to January 20.Both Smalland Jones testified that they never informed any fellowemployee(or union representative)about the drug test-ing until shortly before the instant hearing.Itmust benoted that the bargaining unit employees herein installand maintain cable television lines within a large area;this is not a situation where the employees all work their8-hour day in close quarters.All the above convinces methatRespondent has not sustained its burdenthat theUnion knew,or should have known,of its drug testingprior to January20.Southern California Edison Co.,284NLRB 1205 (1987).Finally,Respondent defends that the Union haswaived any right it may have had to negotiate aboutdrug testing.The evidence establishes that drug testingwas never mentioned during collective-bargaining nego-tiations between the parties. In support of its waiver de-fense,Respondent cites article II which gives it the soleand exclusive right to "select,hire and assign employees;to prescribe and enforce reasonable rules for the mainte-nance of discipline and the performance of work," aswell as article VII, section 6, which provides that theUnion waives its right to grieve or arbitrate disputes in-volving probationary employees(employed less than 60days).Any waiverby a union of its statutory right to be con-sulted about a change in terms and conditions of employ-ment must be "clear and unmistakable."MetropolitanEdisonCo. v.NLRB,460 U.S. 693 (1983). "Such awaiver may not be lightly inferred."Kansas NationalEducation Assn.,275NLRB 638, 639 (1985),and theburden of establishing waiver is on the party alleging it.Litton Systems,283NLRB 973 (1987).Respondent al-leges that because the contract between the parties givesRespondent the sole and exclusive right to "select, hire 168DECISIONS OF THENATIONALLABOR RELATIONS BOARDand assign employees"theUnion waived its right tocomplain about the drug testing policy it instituted inSeptember 1986. Insupport ofthis argument,Respond-ent citesLeRoyMachine Co.,supra.In that case, themanagement rights clause,in addition to providing thatthe employer retained the sole right to hire employees,also stated that the employer had the sole right to "de-termine the qualifications of employees." The Boardstated:In our opinion, the language conferring on the Re-spondent the right to determine the "qualification ofemployees,"when given its plain meaning did en-compass such physical examinations and thereforeremoved that subject from the scope of collectivebargaining during the term of the contract.The contractbetween Respondentand the Union didnot contain the additional language the Board found de-termininginLeRoyMachine,supra.Additionally,KansasNational Education Assn.,supra, involvedan allegationthat the employer violatedSection 8(a)(5) ofthe Act byentering into agreementswith employeesregarding trans-fers to otherpositions,without previously notifying, orbargainingwith,the union.The employer defended onthe basisof waiver (inter alia)because its management-rights clausegave it "the right to carry out the ordinaryand customary functions of managementand to adoptpolicies. . .and practicesin furtherance thereof." TheBoardfound no waiver; "the provisionisat best vagueand as suchinsufficient to meet the standard of a `clearand unmistakablewaiver."'The situationissimilarherein;the contractuallanguage givingRespondent theexclusiverightto select anemployer is not definitiveenoughto constitutea "clear and unmistakable" waiverof the Union's right tonegotiateaboutdrug testing. Itherefore find that the Union never waived its right tobargain overthe drug testing.On thebasis of allof the above, I find thatRespondentviolated Section8(a)(1) and(5) of the Actwhen it insti-tuted drug and alcoholtesting ofjob applicants withoutprior negotiatingwith the Union. As testing of rehireswas discontinued on aboutJanuary1, 1988,I find it un-necessaryto decidethat issue.CONCLUSIONS OF LAW1.United Cable Television Corporation of Connecticutis,and at all times material herein has been,an employerengaged in commerce within the meaning of Section2(2), (6), and(7) of the Act.2.Local 1109, Communications Workers of America,AFL-CIOis,and at all times material herein has been, alabor organization within the meaning of Section 2(5) ofthe Act.3.Thefollowing unit is appropriate for purposes ofcollective bargaining within the meaning of Section 9(b)of the Act:All full-time and regular part-time installers,servicetechnicians,line technicians,construction foremen,construction helpers, signal leakage auditors andconverter repair employees employed by Respond-ent at its 91 Shield Street, Hartford, Connecticut lo-cation;but excluding all other employees,officeclericalemployees,and guards,professional em-ployees, and supervisors as defined in the Act.4.The Unionis,and at all times material has been, theexclusive bargaining representative of all employees inthe appropriate unit described above.5.Respondent violated Section 8(a)(1) and (5) of theAct by failing and refusing to bargain with the Unionconcerning the institution of a policy of testing all jobapplicants for drug and alcohol use.6.The aforesaid unfair labor practice is an unfair laborpractice within the meaning of Section 2(6) of the Act.THE REMEDYHaving found that Respondent has engaged in, and isengaging in, an unfair labor practice in violation of Sec-tion 8(a)(1) and(5) of the Act, itwill be recommendedthatRespondent be ordered to cease and desist there-from,and to take certain action designed and found nec-essary to effectuate the policiesof the Act.[Recommended Order omitted from publication.]